DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informality:  On Line 2, the Examiner assumes that “being greater than” should actually be --is greater than--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inada et al. (US 2022/0239870), hereinafter Inada.

Claim 11: Inada discloses a multispectral filter (100, Fig. 2A) comprising:
one or more optical channels (“unit blocks including four filters enclosed by the thick dashed line are arranged two-dimensionally” [0074]) comprising an optical channel (e.g. a unit block), the optical channel comprising a plurality of optical channel sections (10/20) [0074], the plurality of optical channel sections (10/20) comprising a section (20) configured to pass a transmission percentage of light of a particular spectral range (e.g. Red wavelength band, Fig. 2D, [0073]) to a first set of pixels of an array of sensor elements [0070].

Claim 13: Inada further discloses wherein the plurality of optical channel sections (10/20) includes four optical channel sections (evident from Fig. 2A; “unit blocks including four filters enclosed by the thick dashed line are arranged two-dimensionally” [0074]).

Claim 14: Inada further discloses wherein the one or more optical channels are square (since each of the optical filter sections is square, it is evident that the four filter sections in an optical channel (“unit block”) also make a square, [0070]).

Claim 15: Inada further discloses wherein the plurality of optical channel sections (10/20) are square [0070].

Claim 16: Inada further discloses wherein a face of the multispectral filter (100) is configured to be attached to a face of the array of sensor elements (“In one example, the filter array 100 may be disposed directly on a light detector, and each filter may be disposed to correspond to a single pixel of the light detector.” [0070]).

Claim 17: Inada further discloses wherein the transmission percentage of light is greater than 90% and less than or equal to 100% (evident from Fig. 2D).

Claim 18: Inada discloses a device (300, Fig. 1) comprising:
 	an array of sensor elements (60) [0062]; and
a multispectral filter (100) disposed on a portion of the array of sensor elements (60) (“In one example, the filter array 100 may be disposed directly on a light detector, and each filter may be disposed to correspond to a single pixel of the light detector.” [0070]), 
the multispectral filter (100, Fig. 2A) comprising a plurality of optical channels (“unit  blocks including four filters enclosed by the thick dashed line are arranged two-dimensionally” [0074]), 
an optical channel (shown in the dashed box in Fig. 2A), of the plurality of optical channels, including a first optical  section (20(R)), a second optical section (20(G)), a third optical section (20(B)), and a fourth optical section (H1) [0074], 
the first optical section (20(R)) being different from the second optical section (20(G)), the third optical section (20(B)), and the fourth optical section (H1) [0074], 
the second optical section (20(G)) being different from the third optical section (20(B)) and the fourth optical section (H1) [0074], and
the third optical section (20(B)) being different from the fourth optical section  (H1) [0074].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inada as applied to claim 11 above, and further in view of Switzer, III et al. (US 2018/0335556), hereinafter Switzer.

Claim 12: Inada discloses wherein the one or more optical channels includes 12 optical channels [0070] (48 filters, wherein each optical channel “unit block” includes four filters, [0074]), but does not explicitly disclose 64 optical channels.
 	However, Inada does disclose that the multispectral filter of Fig. 2A is merely exemplary and that “more filters may be provided in actual applications. The number may be approximately the same as the number of pixels in a typical light detector such as an image sensor, for example.” [0070].  Furthermore, Switzer, in the same field of endeavor of multispectral filters, discloses a 64-channel (pixel) sensor element array [0026].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inada’s multispectral filter to have 64 optical channels for the purpose of achieving a one-to-one correspondence between the optical channels and the sensor elements.  The Examiner notes that Applicant does not provide any criticality for having 64 optical channels, thus one may assume that the 12-channel multispectral filter functions is not different fundamentally from a 64-channel multispectral filter.  

Claim 19: Inada discloses wherein the plurality of optical channels includes 12 optical channels [0070] (48 filters, wherein each optical channel “unit block” includes four filters, [0074]), but does not explicitly disclose 16 optical channels.
 	However, Inada does disclose that the multispectral filter of Fig. 2A is merely exemplary and that “more filters may be provided in actual applications. The number may be approximately the same as the number of pixels in a typical light detector such as an image sensor, for example.” [0070].  Furthermore, Switzer, in the same field of endeavor of multispectral filters, discloses a 64-channel (pixel) sensor element array [0026].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inada’s multispectral filter to have 64 optical channels for the purpose of achieving a one-to-one correspondence between the optical channels and the sensor elements.  It is evident then, that a 64-channel filter comprises a 16-channel filter.  The Examiner notes that Applicant does not provide any criticality for having 16 or 64 optical channels, thus one may assume that the 12-channel multispectral filter functions is not different fundamentally from a 16-channel or 64-channel multispectral filter.  

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-10: None of the prior art of record, alone or in combination, teaches or discloses an optical device, wherein an optical channel comprises:
 	a first section configured to pass a first transmission percentage of light of a particular spectral range, and
 	a second section configured to pass a second transmission percentage of light of the particular spectral range, 
wherein the second transmission percentage is different from the first transmission  percentage,
 	in combination with the rest of the limitations of independent claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or discloses the device of claim 18, 
 	wherein the first optical section is configured to pass a first transmission percentage of light of a particular spectral range, 
 	wherein the second optical section is configured to pass a second transmission percentage of light of the particular spectral range, 
 	wherein the first transmission percentage is greater than 90%, and
 	wherein the second transmission percentage is less than or equal to 90%.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896